DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 02/04/2020.  Currently, claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,589,035.  Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are fully anticipated by the reference claims.  The only difference between the two is that current claim 15 is incorporated into the reference claim 1.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 15 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,589,035. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0296795 A1 to Ekman, M. et al. (hereinafter Ekman) in view of US 5,658,259 A to Pearson, W. et al. (hereinafter Pearson).
Regarding claim 1, Ekman discloses an injection device for injecting medicament in a patient (auto-injector 1 for injecting medicament M in a patient; figure 1, paragraphs [0051], [0054]) comprising: a housing having at least one retaining arm and at least one retaining rib (housing 2 having castellations 2.3 (at least one retaining arm) and proximal stop 2.1 (at least one retaining rib); paragraphs [0051], [0061]); a syringe coupled to the housing and radially retained relative to the housing by the at least one retaining rib (a syringe 4 coupled to housing 2 and radially retained relative to the housing 2 by syringe carrier 3 and castellations 2.3 in conjunction with dogs 7.3 of plunger arms 7.2 of syringe 4; figure 2, paragraphs [0051]-[0053]), the syringe having a needle and a piston (syringe 4 having needle 5 and a stopper 6 (piston); paragraph [0051]); a needle guard slideably coupled to the housing (a sheath 10.1 (needle guard) that covers needle 5 and is slideably coupled to housing 2; figure 1, paragraphs [0055], [0056], [0059]) and spring biased in a distal direction relative to the housing by a return spring (sheath 10.1 is spring biased against syringe carrier 3 (in a distal direction) relative to the housing 2 by sheath spring 11 (return spring); figure 2, paragraph [0055]); a ram slideably coupled to the housing and spring biased in the distal direction relative to the housing by a main spring (plunger 7 (a ram) slideably coupled to housing 2 and spring biased in the direction of needle 5 (in the distal direction) relative to housing 2 by drive spring 8 (main spring); figure 2, paragraphs [0051], [0063]), the ram having a rod coupled to the piston (plunger 7 comprising a rod, as shown, coupled to the stopper 6; figures 1 & 2), the ram having at least one lock arm (plunger 7 having plunger arms 7.2; paragraphs [0051]-[0053]); an initial position defined by the at least one retaining arm being disposed in the longitudinal path of the ram preventing firing of the ram (an as delivered configuration (an initial position) defined by the castellations 2.3 being disposed in the longitudinal path of plunger arms 7.2 of plunger 7 preventing firing of plunger 7; figure 1, paragraph [0051], [0057]); a released position defined by the at least one retaining arm being clear from the longitudinal path of the ram allowing the ram to extend distally relative to the housing (an unlocking position (released position) defined by castellations 2.3 being clear from the longitudinal path of plunger arms 7.2 of plunger 7 allowing plunger 7 to extend toward needle 5 (distally) relative to housing 2; abstract, figure 5, paragraphs [0060]-[0062]); and a locked position defined by the at least one retaining arm being disposed in the longitudinal path of the ram (a locking position defined by the castellations 2.3 being disposed in the longitudinal path of plunger arms 7.2 of plunger 7; paragraph [0065]).
Ekman fails to disclose the at least one lock arm being disposed in the longitudinal path of the needle guard preventing the needle guard from being retracted relative to the housing. Pearson discloses the at least one lock arm being disposed in the longitudinal path of the needle guard preventing the needle guard from being retracted relative to the housing (spring tab member 114 (at least one lock arm) being disposed in the longitudinal path of needle cover 40 (needle guard) preventing the needle cover 40 from reward movement (being retracted) relative to housing member 15; figures 1 & 4, column 4, linesl-3, column 6, lines 39-57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Pearson, by including the at least one lock arm being disposed in the longitudinal path of the needle guard preventing the needle guard from being retracted relative to the housing, in order to gain the advantages of providing an additional safety beyond the retaining arm, such that the locking arm makes the injection device less dangerous to both patients and medical professionals by ensuring that the needle guard remains over the needle after injection, preventing re-use of the needle or accidental jabs (Pearson, abstract, column 6, lines 39-57).
Regarding claim 4, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one retaining rib is integral with the housing (proximal stop 2.1 is on (integral with) housing 2, as shown; figure 1, paragraph [0061]).
Regarding claim 6, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one retaining rib includes a radially extending stop configured to abut a bottom surface of a flange of the syringe (proximal stop 2.1 is a radially extending stop configured to abut a bottom surface of syringe carrier 3 (flange of the syringe); figure 4, paragraphs [0051], [0061]).
Regarding claim 7, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one lock arm is integral with the ram (plunger arms 7.2 are integral with plunger 7, as shown; figure 1, paragraph [0051]).
Regarding claim 8, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one lock arm includes two diametrically opposed lock arms (plunger arms 7.2 are two diametrically opposed plunger arms 7.2, as shown; figure 1, paragraph [0051]).
Regarding claim 9, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the at least one lock arm extends distally further than the rod. Pearson discloses wherein the at least one lock arm extends distally further than the rod (spring tab member 114 extends distally further than collet member 66 (rod), as shown; figures 1 & 4, column 7, lines 7-8). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Pearson, by including wherein the at least one lock arm extends distally further than the rod, in order to gain the advantages of providing the locking arm at a distal location such that when the rod is fully extended when the syringe has been used and the needle guard is extended around past the needle, the locking arm is far enough forward distally to retain said needle guard in an appropriate position (Pearson, figures 1 & 4, column 6, lines 39-57).
Regarding claim 10, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one retaining arm is integral with the housing (castellations 2.3 are on (integral with) an internal surface of housing 2; abstract, figures 1 & 5, paragraph [0052]).
Regarding claim 12, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose further comprising a cap. Pearson discloses further comprising a cap (cap structure 88; figure 1, column 5, lines 55-57). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Pearson, by including further comprising a cap, in order to gain the advantages of providing a removable cap at the end of the injection device such that it can allow for a user to access components in the interior of the injection device from the end with the cap removed, making removal or replacement of parts within simplified while providing a temporary means of exposing the internal workings of the device (Pearson, figure 1, column 5, lines 55-57, column 6, lines 58 65).
Claim 2, 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Ekman, in view of Pearson, in further view of US 2014/0135303 A1 to Wotton.
Regarding claim 2, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the needle guard includes at least one window and the at least one retaining arm extends through the at least one window. Wotton discloses wherein the needle guard includes at least one window and the at least one retaining arm extends through the at least one window (needle guard 66 includes holes 96 (at least one window) and tabs 74 of lower arms 73 (at least one retaining arm) extend through the holes 96; figures 7 & 8, paragraph [0184]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Wotton, by including wherein the needle guard includes at least one window and the at least one retaining arm extends through the at least one window, in order to gain the advantages of aiding in smooth actuation of the injection device by allowing the at least one retaining arm to extend into (he window space and out of the longitudinal path of the ram or other moving components such that the injection device my allow for unobstructed movement when in the released position for use (Antares, figures 7 & 8, paragraph [0184]).
Regarding claim 3, Ekman further discloses wherein the needle guard extends between the at least one retaining arm and the housing in the initial and locked positions (shutter arms 10.2 of sheath 10.1 extend between castellations 2.3 and housing 2 in the as delivered configuration and the locking position; figures 1, & 4, paragraphs [0055], [0065]). Ekman fails to disclose the at least one window is aligned with the at least one retaining arm in the released position. Antares discloses the at least one window is aligned with the at least one retaining arm in the released position (the holes 96 align with tabs 74 of lower arms 73 in the injecting position (released position); figures 7 & 8, paragraph [0184]).It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Antares, by including the at least one window is aligned with the at least one retaining arm in the released position, in order to gain the advantages of aiding in smooth actuation of the injection device by allowing the at least one retaining arm to extend into the window space and out of the longitudinal path of the ram or other moving components such that the injection device my allow for unobstructed movement when in the released position for use (Antares, figures 7 & 8, paragraph [0184]).
Regarding claim 11, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the at least one retaining arm includes two diametrically opposed retaining arms. Antares discloses wherein the at least one retaining arm includes two diametrically opposed retaining arms (lower arms 73 include a pair (two) of lower arms 73 diametrically opposed such as to properly align with two diametrically opposed holes 96, as shown; figures 7 & 8, paragraph [0184]).It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Antares, by including wherein the at least one retaining arm includes two diametrically opposed retaining arms, in order to gain the advantages of providing an evenly balanced and therefore more stable means of aiding in smooth actuation of the injection device by allowing the two retaining arms to be disposed on either side such that they may extend into the pair of window spaces and out of the longitudinal path of the ram or other moving components such that the injection device my allow for unobstructed movement when in the released position for use with even tension on each arm (Antares, figures 7 & 8, paragraph [0184]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekman, in view of Pearson, in further view of US 2014/0330214 A1 to Olson.
Regarding claim 5, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the at least one retaining rib includes four retaining ribs. Olson discloses wherein the at least one retaining rib includes four retaining ribs (at least one rotational locking rib 39 (at least one retaining rib) includes four rotational locking ribs 39; figure 3, paragraph [0064]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Olson, by including wherein the at least one retaining rib includes four retaining ribs, in order to gain the advantages of providing additional support point beyond a singular rib, such that 4 points of support are provided and force may be distributed across the 4 ribs accordingly, while using less material than if made from a single cohesive rib taking up the same space, as well as allowing for prevention of rotational movement by the frictional force of the ribs against surfaces of other components such as the syringe or a syringe carrier, making the injection device more stable and increasing the integrity of its construction (Olson, paragraph [0064]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ekman, in view of Pearson, in further view of US 2007/0265568 to Tsals et al (hereinafter Tsals).
Regarding claim 14, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the return spring abuts against the at least one retaining rib. Tsals discloses wherein the return spring abuts against the at least one retaining rib (spring 38C (return spring) abuts against rim 302 (retaining rib), as shown; figures 7a & 16, paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Tsals, by including wherein the return spring abuts against the at least one retaining rib, in order to gain the advantages of centering the return spring such that the injection device may operate more smoothly and be less prone to mechanical error such as kinking/jamming of an off-center spring, thereby making it more reliable and safer to use for both patients and medical professionals (Tsals, figures 7a & 16, paragraph [0049]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekman, in view of Pearson, in further view of US 2008/0268682 to James, A. et al. (hereinafter James).
Regarding claim 16, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the at least one retaining arm includes a cantilever arm that extends in a proximal direction. James discloses wherein the at least one retaining arm includes a cantilever arm that extends in a proximal direction (lock-supporting rib 323 is a cantilevered arm that extends proximately; figure 23, paragraph [0087]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by James, by including wherein the at least one retaining arm includes a cantilever arm that extends in a proximal direction, in order to gain the advantages of to aid in safe actuation of the injection device such that the retaining arm may be disposed in or out of the longitudinal path as needed to allow for the movement of the injection device from a released position to a locked position (James, paragraphs [0109], [Dim])
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekman, in view of Pearson, in further view of US 5,620,421 A to Schmitz, W. (hereinafter Schmitz).
Regarding claim 17, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one retaining arm includes a radial projection having a sloped surface that abuts a surfaced of the ram in the initial position (castellations 2.3 having a pitched (sloped) surface are radial projections that abut plunger dogs 7.3 of plunger 7 in the as delivered configuration; figures 1 & 5, paragraph [0053]). Ekman fails to disclose a slope surfaced of the ram. Schmitz discloses a sloped surface of the ram (sculpted exterior surface 64, which is sloped as shown, of plunger 42 (ram); figures 1 & 2, column 5, lines 55-58, column 6, lines 30-32). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Schmitz, by including a sloped surface of the ram, in order to gain the advantages of providing a ram surface such that it may ease smoothly ramped actuation of the injection device and control axial progression of the ram thereby, while creating a tight friction fit with the medicament containing portion of the syringe and creating a positive grip inside the medicament containing portion of the syringe (Schmitz, figures 1 & 2c, column 6, lines 30-44).
Claim 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over, in view of Pearson, in further view of US 2013/0018313 A1 to Kramer, T. et al. (hereinafter Kramer).
Regarding claim 18, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman fails to disclose wherein the ram includes at least one window configured to couple with the at least one retaining arm in the locked position. Kramer discloses wherein the ram includes at least one window configured to couple with the at least one retaining arm in the locked position (ram assembly 1120 includes openings 1136 (at least one window) to couple with locking projections 1112 (at least one retaining arm) in locking out position; figures 1 b, 4a, 6a, paragraphs [0049], [0052]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Kramer, by including wherein the ram includes at least one window configured to couple with the at least one retaining arm in the locked position, in order to gain the advantages of providing a means of aiding locking of the injection device such that the ram is reliably secured to prevent unintentional actuation of the ram and subsequent extension of the needle or expulsion of the medicament, making the injection device safer for both the patient and the medical professional (Kramer, paragraph [0052]).
Regarding claim 20, Ekman, in view of Pearson, discloses the injection device of claim 1. Ekman further discloses wherein the at least one lock arm includes two diametrically opposed lock arms (plunger arms 7.2 are two diametrically opposed plunger arms 7.2, as shown; figure 1, paragraph [0051]). Ekman fails to disclose wherein the at least one retaining arm includes two diametrically opposed retaining arms, each of the two lock arms being circumferentially spaced from each of the two retaining arms. Kramer discloses wherein the at least one retaining arm includes two diametrically opposed retaining arms (locking projections 1112 includes two diametrically opposed locking projections 1112, as shown; figure 4b), each of the two lock arms being circumferentially spaced from each of the two retaining arms (each of two projections 1108 (lock arms) being circumferentially spaced from each of the two locking projections 1112, as shown; figures 4a & 4b, paragraphs [0043], [0044]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the injection device of Ekman, as taught by Kramer, by including the at least one retaining arm includes two diametrically opposite retaining arms, each of the two lock arms being circumferentially spaced from each of the two retaining arms, in order to gain the advantages of providing a means of aiding locking of the injection device such that the ram is reliably secured by two evenly spaced and therefore balanced retaining arms to prevent unintentional actuation of the ram and subsequent extension of the needle or expulsion of the medicament, making the injection device safer for both the patient and the medical professional, as well as provide equally off-set and balanced lock arms so that the tension of the lock arms and the retaining arms work together in a stable manner for the actuation and locking of the injection device (Kramer, figures 4a, 4b, 6a, paragraphs [U044J, [UU52J).
Allowable Subject Matter
Claims 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and including properly overcoming the obviousness type double patenting rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783